DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/22/2022 was considered by the examiner.
Claim Objections
Claim 1 is objected to for the misspelling of motor wherein it recites “the moto body including a stator and a rotor”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima JP 2020133425 in view of Tono JP 2011117442.
Regarding claims 1 and 2, Kojima discloses a blower (Fig. 2) configured to discharge air through a discharge opening (203), the blower comprising: 
a body (2); 
a motor (4) housed in the body and including a motor body and a motor shaft (Fig. 3, 45), the motor body including a stator (41) and a rotor (43), the motor shaft being rotatable integrally with the rotor (Fig. 3); and 
a single fan (6, note the open language “comprising” in the preamble communicates that the “single fan” does not preclude additional fans; further pg. 19 ln. 9-11 allow for the number of fans to be selected according to design specifications, wherein the “2 or 4 or more” fans are merely an example to achieve the specifications previously disclosed) housed in the body and configured to rotate in response to rotation of the motor shaft to discharge air through the discharge opening (Fig. 3), wherein: 
the maximum rotational speed of the motor shaft is within a range of 50,000 rpm to 120,000 rpm (Abstract), and 
the blower is configured such that an area of the discharge opening is changeable by a user (front cover 23 is screwed on and may thus be unscrewed and capable of being changed, pg. 14 ln. 41-42).
the area of the discharge opening is changeable within a range of an area of a circle having a diameter of 6 mm to an area of a circle having a diameter of 10 mm (Abstract).
However, it does not teach that the 
the blower is configured to selectively operate in a first mode or in a second mode, according to the area of the discharge opening, 
in the first mode, the maximum blowing force of the air discharged through the discharge opening is within a range of 2.5 N to 5.0 N when the motor is driven at the maximum rotational speed, and 
in the second mode, the maximum dynamic pressure of the air discharged through the discharge opening is within a range of 30 kPa to 65 kPa when the motor is driven at the maximum rotational speed, and
the area of the discharge opening is changeable within a range of an area of a circle having a diameter over 10 mm to 15 mm.
Tono teaches a blower comprising a changeable discharge opening (41 and 42, Fig. 5) wherein the blower is configured to selectively operate in a first mode or in a second mode, according to the area of the discharge opening (Fig. 5, showing different discharge opening areas) in order to adjust the discharged air’s exit to be smoothly ejected and/or increase injection pressure ([0038]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nozzle with the discharge opening as taught by Kojima by utilizing a plurality of nozzles with different discharge opening areas as taught by Tono in order to vary the airflow’s resistance and/or pressure as it exits the nozzle.
Kojima further teaches that the relationship between the blowing force and the discharge opening’s area is governed according to equation 1:                         
                            F
                            =
                            ρ
                            Q
                            V
                            =
                            
                                
                                    4
                                    ρ
                                    
                                        
                                            Q
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .  Knowing the force, the velocity of the air flow may now be ascertained and then dynamic pressure may be ascertained according to equation 2:                         
                            V
                            =
                            
                                
                                    
                                        2
                                        γ
                                    
                                    
                                        γ
                                        -
                                        1
                                    
                                
                                
                                    
                                        P
                                    
                                    
                                        ρ
                                    
                                
                                
                                    
                                        
                                            
                                                1
                                                -
                                                
                                                    
                                                        
                                                            
                                                                P
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                    
                                                    
                                                        P
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                γ
                                                -
                                                1
                                            
                                            
                                                γ
                                            
                                        
                                    
                                
                            
                        
                    .  These equations show that the force, velocity, discharge opening area and dynamic pressure are all result effective variables.
It has been held, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Since applicant has not disclosed that having the discharge opening area be in a range of 6-15 mm, the blowing force be in the range of 2.5 to 5 N or the dynamic pressure be in the range of 30-65 kPa solves any stated problem or is for any particular purpose above the fact that the air stream is for blowing off debris ([0003]) and it appears that Kojima’s blower would perform equally well at blowing debris with a discharge opening, a force and pressure within the ranges claimed, absent persuasive evidence that the particular range is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify discharge opening’s area as taught by Kojima by selecting a diameter within the claimed range to produce the force and pressure within the claimed ranges in order to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 (II)(A).
Regarding claim 3, Kojima in view of Tono further teach that the body (Kojima, 2) is configured such that a nozzle (Kojima 23), which is selected from a plurality of nozzles respectively having openings with different areas (Tono, Fig. 5), is removably mountable thereon (Kojima, Fig. 2), and the area of the discharge opening is changeable at least in response to replacement of the nozzle (Tono, Fig. 5).
Regarding claim 4, Kojima in view of Tono further teach that the area of the discharge opening is also changeable by mounting/removing the nozzle to/from the body (Tono, Fig. 5), 
the body  (Kojima, 2) has a first opening (Kojima, at 75), the body is configured such that a nozzle (Kojima, 23) having a second opening (Kojima, 231) at a tip end thereof is selectively and removably mountable on the body in a state in which the first opening and the second opening communicate with each other (Kojima Fig. 2), 
when the nozzle (Kojima, 23) is not mounted on the body, the discharge opening is defined by the first opening (Kojima, at 75), and when the nozzle is mounted on the body, the discharge opening is defined by the second opening (Kojima Fig. 2).
Regarding claim 5, Kojima further discloses that the diameter of the fan is within a range of 40 mm to 45 mm (pg. 17 ln. 26-37).
Regarding claim 6, Kojima in view of Tono further teach the maximum rotational speed of the motor shaft is within a range of 70,000 rpm to 90,000 rpm, the maximum blowing force in the first mode is within a range of 3.0 N to 4.0 N, and the maximum dynamic pressure in the second mode is within a range of 35 kPa to 50 kPa (per the optimization rational of claim 1).
Regarding claim 7, Kojima in view of Tono further teach that the blower is configured to operate in the first mode when the area of the discharge opening is within a range of an area of a circle having a diameter of 12 mm to an area of a circle having a diameter of 15 mm, and the blower is configured to operate in the second mode when the area of the discharge opening is within a range of an area of a circle having a diameter of 6 mm to an area of a circle having a diameter of 8 mm (per the optimization rational of claim 1).
Regarding claim 10, Kojima further discloses that the rotational speed of the motor shaft is changeable (via the on/off switch 313, pg. 3 ln. 28-pg. 4 ln. 4).
Regarding claim 11, Kojima further discloses a trigger (311) configured to be manually depressed by a user, wherein the rotational speed of the motor shaft is changed according to a depressed amount of the trigger (pg. 3 ln. 40-pg. 4 ln. 4).
Regarding claim 12, Kojima in view of Tono further teaches that the body (2) is configured such that a nozzle (23), which is selected from a plurality of nozzles respectively having openings with different areas (Tono, Fig. 5), is removably mountable thereon (Tono, Fig. 5), and the area of the discharge opening is changeable by replacing the nozzle and by mounting/removing the nozzle to/from the body (Tono, Fig. 5).
Regarding claim 13, Kojima further discloses that the diameter of the fan is within a range of 40 mm to 45 mm (pg. 17 ln. 30-32).
Regarding claim 14, Kojima in view of Tono further teaches that the maximum rotational speed of the motor shaft is within a range of 70,000 rpm to 90,000 rpm, the maximum blowing force in the first mode is within a range of 3.0 N to 4.0 N, and the maximum dynamic pressure in the second mode is within a range of 35 kPa to 50 kPa (per the optimization rational of claim 1).
Regarding claim 15, Kojima in view of Tono further teaches that the blower is configured to operate in the first mode when the area of the discharge opening is within a range of an area of a circle having a diameter of 12 mm to an area of a circle having a diameter of 15 mm, and the blower is configured to operate in the second mode when the area of the discharge opening is within a range of an area of a circle having a diameter of 6 mm to an area of a circle having a diameter of 8 mm (per the optimization rational of claim 1).
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Kojima further discloses a circuit board electrically (331) connected to the motor body (Fig. 2) and an inlet opening (201).
However, it does not teach that the fan (6) is arranged between the inlet opening of the body and the motor body in an axial direction of the motor shaft, and the circuit board is arranged between the motor body and the discharge opening in the axial direction of the motor shaft.
Hagashino WO 2011052560 teaches a blower comprising an arrangement of parts wherein a fan (5) is arranged between an inlet opening (11) of the body and a motor body (3) in an axial direction of a motor shaft (31). 
 However, it does not teach that a circuit board (8) is arranged between the motor body and the discharge opening in the axial direction of the motor shaft.
Applicant specifically states that the location of the circuit board being arranged between the motor body and the discharge opening provides a cooling effect to the circuit board (see [0064]).  This feature is the allowable feature over the prior art since the prior art teaches locating the circuit board in a handle where no cooling flow exists.
Claim 9 is allowable for depending from claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu WO2018028639 and US20220183241 for a blower with a motor RPM within the claimed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745